Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding appellant, an attorney who retained public legal stenographers for temporary work, to be their employer, and assessing him as such for contributions in the sum of $450.78 for the audit period at issue. The issue of the existence of an employment relationship is factual and thus the board’s finding must be upheld if supported by substantial evidence (Matter of Electrolux Corp., 288 NY 440). In the instant case we cannot hold that as a matter of law such relationship has not been established (Matter of England [Levine], 38 NY2d 829). While appellant asserts, and it is apparently undisputed, that if he had paid the charges for the services of *726the temporary legal stenographers he utilized to the agency that referred the personnel to him rather than directly to the personnel who in turn paid the agency, he would not be liable for the assessed contributions, this is not dispositive. At most it raised the possibility that a contrary interpretation might also be sustainable, and that, of course, is insufficient to mandate a reversal (Matter of England [Levine], supra, p 830). Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Main and Reynolds, JJ., concur.